DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/24/2020 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 80, 82, 86- 89, 91-95 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 80-82,84 and 87-98 of U.S. Patent No. 10,754,176. Although the claims at issue are not identical, they are not patentably distinct from each other because  U.S. Patent No. 10,754,176  and the instant application both claim an accommodating contact lens comprising: an optical chamber; an eyelid-engaging chamber coupled to the optical chamber; and a plurality of channels extending between the optical chamber and the eyelid-engaging chamber; wherein the eyelid engaging chamber is arranged to be selectively engaged with an eyelid in order to provide incremental increases in optical power.
Instant Application 16/932228
U.S. Patent No. 10,754,176
80. An accommodating contact lens comprising: an optical chamber; an eyelid-engaging chamber coupled to the optical chamber; and a plurality of channels extending between the optical chamber and the eyelid-engaging chamber; wherein the eyelid engaging chamber is arranged to be selectively engaged with an eyelid in order to provide incremental increases in optical power.
80. An accommodating contact lens comprising: an optical chamber, a plurality of eyelid-engaging chambers coupled to the optical chamber, and one or more channels coupled to the plurality of eyelid-engaging chambers to couple the plurality of eyelid-engaging chambers to the optical chamber,            wherein the plurality of eyelid engaging chambers is arranged to be selectively engaged with an eyelid in order to provide incremental increases in optical power,wherein the plurality of eyelid engaging chambers comprises a first chamber and a second chamber, and wherein the first chamber and the second chamber are arranged to engage the eyelid together in order to provide intermediate vision correction when the first chamber and the second chamber are engaged with the eyelid.
82. wherein the optical chamber comprises a support structure extending around the optical chamber and the anchor is connected to the support structure.
82. wherein the accommodation module comprises a sealed module, the sealed module comprising, the optical chamber, wherein the optical chamber comprises a support structure extending around the optical chamber, the support structure comprising an upper portion and a lower portion, an upper membrane and a lower membrane coupled to the upper portion and the lower portion, respectively, so as to define the optical chamber, and wherein the plurality of eyelid-engaging chambers comprises a fluid.
93.   (New) An accommodating contact lens as in claim 93, wherein the anchor is connected to the support structure.

86. An accommodating contact lens as in claim 80, wherein an accommodation module is encapsulated within a soft contact lens material.
81. An accommodating contact lens as in claim 80, wherein an accommodation module is encapsulated within a soft contact lens material.
87. An accommodating contact lens as in claim 86, wherein the accommodation module comprises a sealed module, the sealed module comprising, the optical chamber, wherein the optical chamber comprises a support structure extending around the optical chamber, the support structure comprising an upper portion and a lower portion, an upper membrane and a lower membrane coupled to the upper portion and the lower portion, respectively, so as to define the optical chamber, and wherein the plurality of eyelid-engaging chambers comprises a fluid.
82. An accommodating contact lens as in claim 86, wherein the accommodation module comprises a sealed module, the sealed module comprising, the optical chamber, wherein the optical chamber comprises a support structure extending around the optical chamber, the support structure comprising an upper portion and a lower portion, an upper membrane and a lower membrane coupled to the upper portion and the lower portion, respectively, so as to define the optical chamber, and wherein the plurality of eyelid-engaging chambers comprises a fluid.
88 An accommodating contact lens as in claim 80, wherein a geometrical center of an optic of the soft contact lens material is co-linear with a geometrical center of the optical chamber.
84, wherein the sealed module is located inside the soft contact lens material such that a geometrical center of an optic of the soft contact lens material is co-linear with a geometrical center of the optical chamber of the accommodation module.
89.; An accommodating contact lens as in claim 86, wherein the optical chamber and the plurality of eyelid-engaging chambers each comprise a positive pressure.
87. An accommodating contact lens as in claim 82, wherein the optical chamber and the plurality of eyelid-engaging chambers each comprise a positive pressure.
An accommodating contact lens as in claim 80herein the optical chamber and the eyelid-engaging chamber each comprise a positive pressure providing a deflection of an upper membrane of the optical chamber and an upper membrane of the eyelid- engaging chamber in order to facilitate fluidic communication and responsiveness between the optical chamber and the eyelid-engaging chamber.

91. An accommodating contact lens as in claim 80,wherein an upper membrane of the optical chamber comprises a first elastic deflection and an upper membrane of the plurality of eyelid-engaging chambers comprises a second elastic deflection and wherein a force of the first elastic deflection opposes a force of the second elastic deflection in order to maintain the pressure of the fluid in the optical chamber and the plurality of eyelid-engaging chambers.
89. An accommodating contact lens as in claim 80,wherein an upper membrane of the optical chamber comprises a first elastic deflection and an upper membrane of the plurality of eyelid-engaging chambers comprises a second elastic deflection and wherein a force of the first elastic deflection opposes a force of the second elastic deflection in order to maintain the pressure of the fluid in the optical chamber and the plurality of eyelid-engaging chambers.
92. An accommodating contact lens as in claim 82, wherein top and bottom surfaces of the contact lens extend over the accommodation module.
90.An accommodating contact lens as in claim 82, wherein top and bottom surfaces of the contact lens extend over the accommodation module.
93. an accommodating contact lens as in claim 92, wherein an index of refraction of the fluid is within a range from about 1.44 to 1.55 and the upper membrane and the lower membrane comprise a similar index of refraction to within about 0.05.
91. n accommodating contact lens as in claim 82, wherein an index of refraction of the fluid is within a range from about 1.44 to 1.55 and the upper membrane and the lower membrane comprise a similar index of refraction to within about 0.05.
94. An accommodating contact lens as in claim 80, wherein the optical chamber comprises an internal diameter within a range from about 3 mm to about 5 mm.
92. An accommodating contact lens as in claim 82, wherein the optical chamber comprises an internal diameter within a range from about 3 mm to about 5 mm.
95. accommodating contact lens as in claim 80, wherein the optical chamber comprises a support structure extending around the optical chamber, the support structure comprising an upper portion and a lower portion and the support structure comprises one or more of a ring, an oval or an annulus extending around the optical chamber.
82. ) An accommodating contact lens as in claim 81 wherein the accommodation module comprises a sealed module, the sealed module comprising,
the optical chamber, wherein the optical chamber comprises a support structure extending around the optical chamber, the support structure comprising an upper portion and a lower portion,an upper membrane and a lower membrane coupled to the upper portion and the lower portion, respectively, so as to define the optical chamber, and one or more extensions each comprising a channel,

98.    (New) An accommodating contact lens as in claim 82, wherein the support structure comprises one or more of a ring, an oval or an annulus extending around the optical chamber.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 80, 86, 88, 92 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Egan (US Patent Publication Number 2012/0268712 A1).
Egan teaches, as claimed in claim 80,  an accommodating contact lens (10) comprising:
an optical chamber (18); an eyelid-engaging chamber (20) coupled to the optical chamber; and a plurality of channels (26) extending between the optical chamber and the eyelid-engaging chamber; wherein the eyelid engaging chamber is arranged to be selectively engaged with an eyelid in order to provide incremental increases in optical power (¶ 0022).
	Egan teaches, as claimed in claim 86, wherein an accommodation module is encapsulated within a soft contact lens material. (¶0034).
Egan teaches, as claimed in claim 88, wherein a geometrical center (46) of an optic of the soft contact lens material is co-linear with a geometrical center of the optical chamber (Fig. 3).
Egan teaches, as claimed in claim 92, wherein top and bottom surfaces of the contact lens extend over the optical chamber and the eyelid engaging chamber1 (fig. 2).
Egan teaches, as claimed in claim 94, wherein the optical chamber comprises an internal diameter within a range from about 3 mm to about 5 mm  (.para. [0026]).
Egan teaches, as claimed in claim 95, wherein the optical chamber comprises a support structure extending around the optical chamber, the support structure comprising an upper portion and a lower portion and the support structure comprises one or more of a ring, an oval or an annulus extending around the optical chamber2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656. The examiner can normally be reached M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOURNEY F. SUMLAR
Examiner
Art Unit 2872

18 August 2022



/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Fig.2 shows that the optical chamber and the eyelid engaging chamber are located inside the lens so therefore the top and bottom surfaces extend over the chambers
        2 Egan provides material around the chamber 18 that necessarily provides support.